Case 3:20-cv-00951-DJN Document 20-1 Filed 12/31/20 Page 1 of 1 PagelD# 224

OAO 187 (Rev. 7/87) Exhibit and Witness List

UNITED STATES DISTRICT COURT

_ DISTRICT OF ViRGinia- Ri chmono Divisio
Senator. Bill DeSteph, ]

EXHIBIT AND WITNESS LIST

Semoctor. Mamié E. Locke eto Case Number: 3: 20CV0095) (DTN)

1 i
PRESIDING JUDGE (\JOVAIM PLAINTIFF=S ATTORNEY

 

DEFENDANT=S ATTORNEY
TRIAL DATE (Sf | 2, f 3l | 202.0 COURT REPORTER TvA ey otroh,
PLF. DEF. DATE ADMITTE 9CR.

NO. NO. OFFERED | MARKED D DESCRIPTION OF EXHIBITS* AND WITNESSES

Senator. Bill Desteph

Avthony Gulotta., Cpt Cagrtol Police
Susan Clarke Schode
Suzetfe P Denslow)

COURTROOM DEPUTY 0 /\JGARIVEZ.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page | of Pages
